         Case 6:20-cv-00980-ADA Document 36-1 Filed 05/24/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A                   §
BRAZOS LICENSING AND                          §       CIVIL ACTION 6:20-cv-00980-ADA
DEVELOPMENT,                                  §
          Plaintiff,                          §
                                              §
v.                                            §
                                              §
CANON, INC.,                                  §
          Defendant.                          §
                                              §


           DECLARATION OF JONATHAN K. WALDROP IN SUPPORT OF
         PLAINTIFF WSOU INVESTMENTS, LLC’S MEMORANDUM OF LAW
             IN OPPOSITION TO CANON, INC.’S MOTION TO DISMISS

        I, Jonathan K. Waldrop, declare as follows:

        1.      I am a Partner with the law firm of Kasowitz Benson Torres LLP and am one of

the attorneys responsible for the representation of Plaintiff WSOU Investments, LLC d/b/a

Brazos Licensing and Development (“WSOU” or “Plaintiff”) in this matter.             I make this

declaration in support of Plaintiff WSOU’s Memorandum of Law In Opposition To Canon,

Inc.’s Motion To Dismiss.

        2.      If called to testify under oath in court, I could and would testify competently to

the facts stated herein.

        3.      Attached hereto as Exhibit 1 is a true and correct copy of the Memorandum of

Law in Opposition to Defendants’ Partial Motion to Dismiss the Complaint, Dkt. 19, in Canon

Inc. v. Avigilon USA Corporation, Inc. and Avigilon Corporation, Civil Action No. 1:19-cv-

10931-NMG (June 28, 2019).

        4.      Attached hereto as Exhibit 2 is a true and correct copy of Text Order Granting
        Case 6:20-cv-00980-ADA Document 36-1 Filed 05/24/21 Page 2 of 2




Motion to Dismiss in Castlemorton Wireless, LLC v. Comcast Corp., No. 20-cv-00034-ADA

(W.D. Tex. July 25, 2020).

       5.     Attached hereto as Exhibit 3 is a true and correct copy of the Transcript of Motion

Hearing held before the Honorable Alan D. Albright, Dkt. 107, in Parus Holdings, Inc. v. Apple,

Inc., et al., Civil Action No. 1 19-CA-432 ADA (February 19, 2020).

       I hereby declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct to the best of my knowledge, information, and belief,

formed after reasonable inquiry under the circumstances.

       Executed on the 24th day of May, 2021, in San Mateo, California.

                                                   /s/ Jonathan K. Waldrop
                                                   Jonathan K. Waldrop




                                               2
